Name: Commission Implementing Decision (EU) 2015/655 of 23 April 2015 pursuant to Article 3(3) of Regulation (EU) No 528/2012 of the European Parliament and of the Council on a polydimethylsiloxane-based formulation placed on the market to control mosquitoes (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: natural environment;  European Union law;  marketing;  iron, steel and other metal industries
 Date Published: 2015-04-25

 25.4.2015 EN Official Journal of the European Union L 107/75 COMMISSION IMPLEMENTING DECISION (EU) 2015/655 of 23 April 2015 pursuant to Article 3(3) of Regulation (EU) No 528/2012 of the European Parliament and of the Council on a polydimethylsiloxane-based formulation placed on the market to control mosquitoes (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 3(3) thereof, Whereas: (1) On 16 May 2014, Belgium requested the Commission to decide, pursuant to Article 3(3) of Regulation (EU) No 528/2012, whether a polydimethylsiloxane-based formulation for controlling mosquitoes is a biocidal product for the purposes of Article 3(1)(a) of that Regulation. (2) According to the information provided by the company placing the product on the market, the polydimethylsiloxane-based formulation adds a thin silicone film on water bodies. The low surface tension of the silicone film prevents mosquito larvae from breathing as well as female mosquitoes from depositing their eggs on the water surface, drowning many of them in the attempt. (3) The polydimethylsiloxane-based formulation therefore constitutes a physical barrier to the reproductive capabilities of mosquitoes. (4) According to Article 3(1)(a) of Regulation (EU) No 528/2012, only products that are intended to destroy, deter, render harmless, prevent the action of, or otherwise exert a controlling effect on any harmful organism by any means other than mere physical or mechanical action, constitute biocidal products. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 A polydimethylsiloxane-based formulation for controlling mosquitoes by adding a silicone film of lower surface tension on water bodies, and which is placed on the market for that purpose, is not a biocidal product for the purposes of Article 3(1)(a) of Regulation (EU) No 528/2012. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 23 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1.